Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered November 8, 1978, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. Motion by defendant’s assigned counsel for leave to withdraw as counsel. Judgment affirmed. Motion granted. We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious grounds which could be raised on this appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 *1036US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Hopkins, J. P., Mangano, Margett and Weinstein, JJ., concur.